Title: To Thomas Jefferson from Robert Hare, 31 March 1824
From: Hare, Robert
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philada
                            March 31st 1824
                    Pursuant to your request in your letter of  Inst, & my reply to it,  I now furnish you with a list of the apparatus which I suppose adequate for a course of chemical instruction, in your new College. I also send you some pamphlets, which I have  referred to in the catalogue, or which contain engravings of apparatus, referred to, or which may be desirable.In addition to the apparatus mention’d in my list, about from $300, to $500, might be advantageously laid out in tools, implements, agents or materials, of which a complete & extensive stock should be provided, in a place where deficiencies are not easily supplied. As respect the agents in frequent use, much may be saved by buying them at the wholesale price by the quantity.—Upon the whole, I should suppose about $2000 dollars would be a competent provision, for the requisite expenditure. My outfit cost me at least five thousand, but my class being very large it has been necessary to have every thing on a scale proportionably great.—I remain Sir respectfully Yr obt Srt
                        Robt Hare